The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatent-able over Kudo et al.
	This rejection is comparable to that made in paragraph 4 of the previous office action.  Note that the limitation of claim 3 has been inserted into claim 1.
	Kudo et al. teach an aqueous resin composition that contains a polymer corres-ponding to the claimed ABC composite resin.  The entire teachings in Kudo et al. are relied upon in making this rejection but for ease of explanation the Examiner refers to column 4, lines 10 and on.  In Kudo et al. the resin (W) corresponds to the claimed resin (ABC).  Note that (W) contains a composite resin prepared from a polymer segment (B) and a polysiloxane segment (A), which corresponds to claimed (A) and (B) respectively.  The total siloxane content from (A) and (D) is preferably from 30 to 80 wt% (column 5, lines 11 to 16) which falls within the claimed range of 15 to 85 wt%.	
	The polymer segment (B) can be an anionic group containing a neutralized acid group, as described in column 5, lines 52 and on.  
	The polysiloxane segment (A) is defined in column 4, lines 17 to 24, and meets  claimed (B) as well as claim 2.  See also column 21, lines 28 and on, noting that (s-1) and (s-2) both result in units containing structure of the general formula (1) and (2) from claim 2.
	These units (A) and (B) can be covalently linked, as noted in column 4, lines 13 and 14.  See also the bottom of column 8 and on.
	This composite resin (C) containing units (A) and (B) meeting claimed (B) and (A) is then reacted with an additional polysiloxane, referenced as (D) in Kudo et al. and meeting claimed (C).  See column 4, line 14 and on, as well as column 31, lines 33 and on. See specifically column 32, lines 5 and on, which teach preparing (D) from silanes such as methyltrimethoxysilane, which meets the condensation product (c) found in claim 1.  
	In this manner the composite resin (ABC) is met by Kudo et al.  As noted supra, this is in an aqueous system meeting the claimed aqueous requirement.  Finally see column 39, line 12, which teaches the addition of a plasticizer.  
	This differs from the claims in that Kudo et al. do not specifically teach an amount of plasticizer.  Adjusting the amount of plasticizer in an effort to optimize and/or modify the properties associated therewith would have been obvious and well within routine experimentation for one having ordinary skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (does not require undue experimentation). In this manner the instant claims would have been obvious to one having ordinary skill in the art in view of the teachings in Kudo et al.
	For claims 4, 5, 7 and 10, see column 39, line 55 and on which teaches a coating and a coated article.

Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatent-able over JP 2010-090274, as interpreted by the English language translation and the abstract (provided by applicants in the IDS dated 12/18/20.
	This rejection is comparable to that made in paragraph 6 of the previous office action.  Note that the limitation of claim 3 has been inserted into claim 1.
	‘274 teaches an aqueous resin composition that contains an ABC composite in an aqueous medium.  The entire teachings in ‘274, both the translation and abstract, are relied upon in making this rejection but for ease of explanation the Examiner refers to the translation, under BEST MODE, as well as the abstract provided by applicants.  
	Under BEST MODE ‘274 describes a polymer segment (A) having a neutralized acid group and a polysiloxane segment (B) that are chemically bound.  The abstract makes it clear that the (A) and (B) segments are chemically bonded.  The abstract also makes clear that the polysiloxane segment (C) is bonded through a Si-O bond to the polysiloxane segment (B).  This segment (C) is prepared from a trialkoxysilane having a 1-3 carbon alkyl group.  The total siloxane content from (B) and (C) is from 15 to 85 parts by weight (see fifth full paragraph on page 8/12 of translation).  In this manner the composite resin (ABC) is met by ‘274.  As noted supra, this is in an aqueous system meeting the claimed aqueous requirement.  Finally see page 11/12 of the translation, about 2/3 of the way through the page, which teaches the addition of plasticizer.  
	This differs from that claimed in that ‘274 does not specifically teach an amount of plasticizer.  Adjusting the amount of plasticizer in an effort to optimize and/or adjust the properties associated therewith would have been obvious and well within routine experimentation for one having ordinary skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges uses only routine skill in the art (i.e. does not require undue experimentation). In this manner the instant claims would have been obvious to one having ordinary skill in the art in view of the teachings in ‘274.
	For claim 2 see structures (S-4) and (S-5) which show such units as part of (B) (from the third to the last paragraph on page 7/12 of translation).
  	For claims 4, 5, 7 and 10, see the TECHNICAL FIELD and BACKGROUND section of the translation as well as the abstract.

Applicants’ traversal has been considered but is not deemed persuasive.
	First it is argued that nothing in the cited art would lead one to ordinary skill to arrive at the claimed amount of plasticizer without undue experimentation.  The Examiner disagrees.  The amount of plasticizer in the instant claims encompasses an extremely broad range.  Additionally this can be any type of a plasticizer.  Plasticizers are an extremely common additive in the field of polymers and the properties associated with them are known.  There is nothing about adding a known compound to a known composition in an effort to obtain the known benefits and properties thereof that would rise to the level of undue experimentation.  As noted in the rejection rationale, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 II, A.
	Applicants then state that the examples show that the specific amount in the range of from .1 to 60 parts by mass exhibit excellent results for weathering resistance and stain resistance.  Applicants also provide a Declaration with additional comparative examples.  This data is not persuasive for various reasons.
	First, there is nothing that shows any criticality for the upper limit of 60 wt%.  The examples appear to show only one specific composition having 50 wt% plasticizer and there only appears to be one specific composition having 65 wt% plasticizer.  This does not show any criticality for the claimed upper range of 60 wt%.
	Second, these results are not commensurate in scope with the claims as the claims include a wide range of types and amounts of plasticizer, as well as amounts of the polysiloxane segment. The working examples are not representative of this breadth.
	Finally the Examiner questions if the results can be considered unexpected. Note that adding a plasticizer to a composition increases flexibility as it decreases rigidity and hardness.  It has an effect on the mechanical strength of a coating. Thus a large amount of plasticizer would be expected to have a deleterious affect on properties such as weather resistance.  Too much plasticizer will result in bleeding out, as the plasticizer is not incorporated (reacted) into the cured film, such that increased bleeding would be expected (i.e. inferior bleed resistance).  Plasticizers increase flexibility by becoming embedded between polymer chains such that too much plasticizer will be expected to detract from the desired properties of the polymer coating.  Too much plasticizer corresponds to a smaller proportion of the ABC resin which will correspond to a reduction in the properties of the ABC resin per se.  
	Given the above the Examiner does not find applicants’ remarks persuasive of unobviousness.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/9/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765